UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 PROJECT ON GOVERNMENT
 OVERSIGHT, INC.,

                  Plaintiff,

         v.                                              No. 21-cv-2797 (DLF)

 U.S. DEPARTMENT
 OF THE TREASURY,

                  Defendant.


                                  MEMORANDUM OPINION

        Project on Government Oversight, Inc. (POGO) brings this action against the United States

Department of the Treasury under the Freedom of Information Act (FOIA), 5 U.S.C. § 552. Before

the Court is Treasury’s Motion for Summary Judgment, Dkt. 12. For the reasons stated below, the

Court will grant the motion.

I.      BACKGROUND

        In an effort to uncover documents related to “possible unlawful interference in the

presidential audit process conducted by the IRS,” Compl. ¶ 14, Dkt. 1, POGO submitted a FOIA

request on February 28, 2020 seeking records from the email accounts of seven senior Treasury

officials.    Dodson Decl. ¶ 3, Dkt. 12-4.   Specifically, POGO requested “emails and email

attachments since July 1, 2019 mentioning” “Ways and Means,” “Grassley,” “Wyden,”

“finance.senate.gov,” or “Trump”; together with the terms “evidence of possible misconduct,”

“inappropriate efforts to influence,” “IRM 4.2.1.11,” “Processing Returns and Accounts of the

President and Vice President,” “IRM 4.8.4.2.5,” “Audit of President and Vice President,” “IRM

11.3.30,” “Disclosure to the President,” or “whistleblower.” Id.; see also FOIA Request at 1, Dkt.
12-5. POGO sought “records which will inform readers about how Treasury leadership is

responding to allegations by a whistleblower that involve the president.” FOIA Request at 2.

POGO asked that personal and campaign email accounts, as well as official ones, be included in

the search. Id.

       Treasury conducted a search through NUIX Discover, the Department’s e-discovery

software, using all of the proposed terms and a date range from July 1, 2019 to January 20, 2021.

Dodson Decl. ¶¶ 5–6. Treasury did not, however, search any personal email accounts because it

“[did] not have access” to those accounts and had a policy that “require[d] employees who conduct

official business on personal email accounts to copy or forward such messages to their official

Treasury email account within 20 days.” Id. ¶ 8. The search identified 1741 potentially responsive

documents, which a Treasury official “personally reviewed” and narrowed to three responsive

documents. Id. ¶ 7 n.3. All three documents were produced to the plaintiff. Id.

       POGO filed its complaint on October 21, 2021. Dkt. 1. Treasury now moves for summary

judgment. Dkt. 12.

II.    LEGAL STANDARD

       Rule 56 of the Federal Rules of Civil Procedure states that “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Materiality is, of course,

a function of the applicable legal standard, which in this case is that an agency responding to a

FOIA request must conduct a search reasonably calculated to uncover all relevant documents, and,

if challenged, must demonstrate beyond material doubt that the search was reasonable.”

Kowalczyk v. DOJ, 73 F.3d 386, 388 (D.C. Cir. 1996) (cleaned up). All facts and inferences must

be viewed in the light most favorable to the requester, and the agency bears the burden of showing




                                                  2
that it complied with FOIA. Chambers v. U.S. Dep’t of Interior, 568 F.3d 998, 1003 (D.C. Cir.

2009). “Once the agency has provided a reasonably detailed affidavit describing its search, the

burden shifts to the FOIA requester to produce ‘countervailing evidence’ suggesting that a genuine

dispute of material fact exists as to the adequacy of the search.” Hunton & Williams LLP v. EPA,

248 F. Supp. 3d 220, 236 (D.D.C. 2017) (quoting Morley v. CIA, 508 F.3d 1108, 1116 (D.C. Cir.

2007)).

          “The peculiarities inherent in FOIA litigation, with the responding agencies often in sole

possession of requested records and with information searches conducted only by agency

personnel, have led federal courts to rely on government affidavits to determine whether the

statutory obligations of [FOIA] have been met.” Perry v. Block, 684 F.2d 121, 126 (D.C. Cir.

1982) (per curiam). Agency affidavits are entitled to a presumption of good faith, SafeCard Servs.,

Inc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991), and “[s]ummary judgment may be granted on

the basis of agency affidavits if they contain reasonable specificity of detail rather than merely

conclusory statements, and if they are not called into question by contradictory evidence in the

record or by evidence of agency bad faith,” Judicial Watch, Inc. v. U.S. Secret Serv., 726 F.3d 208,

215 (D.C. Cir. 2013) (alteration in original and citation omitted).

          It is well established that “the vast majority of FOIA cases can be resolved on summary

judgment.” Brayton v. Off. of the U.S. Trade Representative, 641 F.3d 521, 527 (D.C. Cir. 2011).

If, however, “material facts are genuinely in issue or, though undisputed, are susceptible to

divergent inferences bearing upon an issue critical to disposition of the case, summary judgment

is not available.” Alyeska Pipeline Serv. Co. v. EPA, 856 F.2d 309, 314 (D.C. Cir. 1988).




                                                  3
III.   ANALYSIS

       At the summary judgment stage in a FOIA suit, “the issue to be resolved is not whether

there might exist any other documents possibly responsive to the request, but rather whether the

search for those documents was adequate.” Weisberg v. DOJ, 745 F.2d 1476, 1485 (D.C. Cir.

1984) (emphasis omitted). In general, the adequacy of a search “is judged by a standard of

reasonableness and depends, not surprisingly, upon the facts of each case.” Id. “The agency has

the initial burden to demonstrate the adequacy of its search, which it may meet by providing

declarations or affidavits that are relatively detailed, nonconclusory and submitted in good faith.”

Landmark Legal Found. v. EPA, 959 F. Supp. 2d 175, 181 (D.D.C. 2013) (cleaned up). A search

is adequate if it uses “methods which can be reasonably expected to produce the information

requested.” Reporters Comm. for Freedom of the Press v. FBI, 877 F.3d 399, 402 (D.C. Cir. 2017)

(citation omitted). And a “reasonably detailed affidavit” sets forth “the search terms and the type

of search performed” and states that “all files likely to contain responsive materials (if such records

exist) were searched.” Oglesby v U.S. Dep’t of Army, 920 F.2d 57, 68 (D.C. Cir. 1990).

       Here, Treasury submitted two declarations from Richard Dodson, see Dodson Decl.;

Second Dodson Decl., Dkt. 15-2, who coordinated the search and personally reviewed all

potentially responsive documents. The declarations describe the search process, including the

terms and methods used, as well as who extracted the data, Treasury’s Enterprise Content

Management team within the Office of the Chief Information Officer. Dodson Decl. ¶¶ 2–3, 5–7.

Dodson also attested that he personally reviewed all the potentially responsive documents to

determine if they were responsive to the request. Dodson Decl. ¶ 7 n.3. These declarations

adequately describe a search reasonably calculated to locate the requested records. Consistent with

Circuit precedent, the declarations “set[] forth the search terms and the type of search performed,




                                                  4
and aver[] that all files likely to contain responsive materials (if such records exist) were searched.”

Oglesby, 920 F.2d at 68. Because the Court finds that Dodson’s declarations illustrate a good faith

and reasonable search, the burden shifts to POGO to produce countervailing evidence that shows

a genuine dispute of material fact as to the adequacy of the search. See Hunton & Williams, 248

F. Supp. 3d. at 236.

        The Court is unpersuaded by POGO’s multiple theories as to why the search was

inadequate. First, the Dodson Declaration adequately describes how Treasury reduced the 1741

potentially responsive documents down to three, Dodson Decl. ¶ 7, n.3, and the Court disagrees

with POGO’s assertion to the contrary, see Pl.’s Opp’n at 9, Dkt. 13. The Dodson Declaration

explains that Dodson personally reviewed every document for responsiveness to POGO’s request,

Dodson Decl. ¶ 7 n.3, and describes the terms and custodians involved in the initial search, id. ¶ 3.

It is not true that there was no “explanation of the criteria [Dodson] used to cull out responsive

documents,” Pl.’s Opp’n at 9; the criteria were those in the FOIA request itself, which Dodson

attests he manually applied to each potentially responsive document generated by POGO’s search

terms. Manual review for responsiveness, although potentially time-consuming for the agency,

was a reliable method of completing the search. See Hall & Assocs. v. EPA, 14 F. Supp. 3d 1, 7–

8 (D.D.C. 2014) (explaining that a “human-centered approach is entirely proper” where “those

conducting the search [are] familiar with the request” (citation omitted)). POGO has made no

argument to rebut the “presumption of good faith” afforded to Dodson’s account of a manual

search, and the Court deems that search adequate. SafeCard Servs., 926 F.2d at 1200.

        Second, Treasury was not obligated to search personal email accounts. Courts presume

that agency records are unlikely to be found solely on personal email accounts since officials are

prohibited from using them for official business without forwarding or copying emails to their




                                                   5
official account. Judicial Watch, Inc. v. DOJ, 319 F. Supp. 3d 431, 437–38 (D.D.C. 2018)

(collecting cases); see also Bader Family Found. v. U.S. Dep’t of Educ., No. 21-cv-1741, 2022

WL 4355259, at *5 (D.D.C. Sept. 20, 2022). POGO’s argument that Treasury has failed to offer

evidence that its email policy was followed, see Pl.’s Opp’n at 9–10; Pl.’s Surreply at 1–2, Dkt.

16, improperly shifts the burden to Treasury. The presumption is that officials followed Treasury’s

email policy requiring any work-related emails to be forwarded to official email accounts. See

Judicial Watch, 319 F. Supp. 3d at 437–38. POGO has failed to rebut that presumption “with

something more than pure speculation.” Competitive Enter. Inst. v. Off. of Sci. & Tech. Pol’y, 241

F. Supp. 3d 14, 22 (D.D.C. 2017) (citation omitted).

       Third, neither the number of produced documents nor their contents brings the adequacy

of the search into question. Adequacy is not determined by the “fruits of the search.” Hodge v.

FBI, 703 F.3d 575, 579 (D.C. Cir. 2013) (citation omitted). Rather, for a search to be adequate, it

must merely be reasonably calculated to produce the materials requested if they exist. Oglesby,

920 F.2d at 68. POGO’s argument that Treasury produced too few documents because it “added

an unwarranted gloss,” Pl.’s Opp’n at 11, is similarly unpersuasive. Treasury did indeed search,

in its final manual review of potentially responsive documents, for records “which informed

readers about how Treasury leadership is responding to allegations by a whistleblower that involve

the President.” Dodson Letter at 1, Dkt. 13-1. But this criterion was not “unwarranted”; to the

contrary, that language was taken nearly verbatim from the “subject” of POGO’s FOIA request:

       POGO is requesting records which will inform readers about how Treasury
       leadership is responding to allegations by a whistleblower that involve the
       president. We believe these records will allow us to better inform the public about
       the agency’s efforts regarding the whistleblower, namely whether they are seeking
       to protect the unnamed whistleblower or identify them and whether they are
       cooperating with Congress in their investigation of the whistleblower’s claims.
       These records are not currently posted online.




                                                6
FOIA Request at 2. In its preliminary database search, Treasury used the precise search terms that

POGO requested, even though it was not necessarily obligated to do so. See Bigwood v. DOD,

132 F. Supp. 3d 124, 140 (D.D.C. 2015) (“In general, a FOIA petitioner cannot dictate the search

terms for his or her FOIA request.”). When those search terms produced a large volume of results,

Treasury properly narrowed the production to records related to the subject matter POGO

expressly described in its request.

       Finally, Treasury’s invocation of Glomar and Exemption 3 in its answer and status reports

before it had searched for documents does not call into question whether it properly responded to

POGO’s FOIA request. Treasury confirmed that its invocation of Glomar and Exemption 3 in its

answer and in status reports were to preserve potential defenses not currently before the Court.

See Def.’s Reply at 6–7, Dkt. 14. Because POGO challenges only the adequacy of the search, the

Court need not consider these unrelated potential issues.

                                        CONCLUSION

       For the foregoing reasons, the Court grants Treasury’s Motion for Summary Judgment. A

separate order consistent with this decision accompanies this memorandum opinion.




                                                            ________________________
                                                            DABNEY L. FRIEDRICH
December 15, 2022                                           United States District Judge




                                                7